DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, from page 20, line 7 “Additional specification support” to  page 24 are not proper to include these parts because they disclosed in the section of “What is claimed is”. These parts should be removed in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear on how to measure a first distance , a second distance and a third distance when there is no identification to define locations of a first location and a second location being used  in measuring a first distance, and the first location and the second location in measuring a second distance and a third distance. The claim recites “calculate the percent weight distribution over the axles” in line 19 is unclear in missing operation because when there is no indication of measures the weight on all axles. Therefore “to calculate the percent weight distribution” is vague.
 	With respect to claim 10, recite a method claim that have similar features as system claim 1, therefore, the claim 10 is rejected by the same reasons as indicated in the rejection of the claim 1 above.
 	Dependent claims 2-9 and 11-20 are rejected base on the rejection of the based claims.
Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The reasons for indicating allowable subject matter is not provided at this time because in considered of a combination of the claimed invention , the interrelationship performance operation in the claimed invention relates to the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mantini et al (US 20030155164) discloses axle weight distribution system.
Kyrtsos et al (US 6203045) discloses system for automatically controlling weight distribution among truck axles.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857